DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because:
-Line 1 includes the term “comprises” which is terminology often used in claims that should be avoided.
-Line 5 is missing a period at the end of the sentence.
Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 1, 4, 6, 13, and 14 are objected to because of the following informalities:  
-In claim 1, lines 1-2 is suggested to be amended to read -- An inhaler that utilizes a mouthpiece to deliver a dose 
In claim 4, line 2 is suggested to be amended to read --…triggered by a combination of (a) 
In claim 6, line 1 is suggested to be amended to read --…wherein at least one of the physiologically active substance…-- to correct a typographical error.
In claim 13, line 1 is suggested to be amended to read --…wherein the first user-operable controller is configured to set…-- to correct a typographical error.
In claim 14, line 1 is suggested to be amended to read --…wherein the second user-operable controller is configured to set…-- to correct a typographical error.
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 18 recites the limitation "a mouthpieces" in line 4.  The limitation renders the claim indefinite because it is not expressly clear whether one mouthpiece ro a plurality of mouthpieces is being claimed.  For purposes of examination, the limitation is interpreted as though it reads --a mouthpiece--.
Claims 19 and 20 are rejected based solely on their dependency to rejected claim 18.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 6, 10, 14, 15, and 18 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Hyde et al. (US 2016/0045685).
As to claim 1, Hyde discloses an inhaler 600 (Fig. 6, paragraph [0096]) that utilizes a mouthpiece 268 to deliver a dose to a user (mouthpiece 268 described in paragraph [0052], ln. 1-3), of (a) a physiologically active substance (agent 214 within agent reservoir 212, see paragraph [0055] which lists non-limiting examples of acceptable agents, such as bronchodilators, steroids, etc.) and (b) a pressurized gas 218 (within propellant reservoir 216, which may include compressed gases such as air, oxygen, etc., see paragraph [0056]) to a user, the inhaler 600 comprising at least first and second user-operable controllers 270, 260 configured to independently meter first and second amounts of the physiologically active substance and the pressurized gas, respectively, to the user in the dose (the aerosol content release mechanism 270 including pushrod actuator 256 facilitates release of agent 214 from agent reservoir 212 and regulator 260 facilitates release of propellant 218 from propellant reservoir 216 paragraph [0097]; the aerosol content release mechanism 270 and regulator 260 are “user operable” in that they are activated/triggered by the user’s breath via vacuum sensor 132 and control unit 108, see paragraph [0097]).  
As to claim 2, Hyde discloses a regulator (aerosol canister content release mechanism 270, Fig. 6) configured to release the dose to the mouthpiece, triggered at least in part by the user drawing in a breath through the mouthpiece (paragraph [0097]). 
As to claim 5, Hyde discloses that the physiologically active substance 214 is stored in a reservoir 212 as a liquid or a solid (liquid formulation or a powder formulation, Fig. 6, paragraph [0057]).  
As to claim 6, Hyde discloses that at least one of the physiologically active substance and the pressurized gas is stored in a user-replaceable reservoir (paragraph [0053], since the reservoir is detachable from the housing, it is capable of being replaced).
As to claim 10, Hyde discloses that the physiologically active substance is stored in a reservoir as a liquid (liquid formulation, see paragraph [0057]).  
As to claim 14, Hyde discloses that the second user-operable controller is configured to set the amount of the pressurized gas to be delivered in the dose (control unit 108 determines the amount of propellant to be released to increase the flow through the flow channel 104 (based on the user’s inhalation) to meet or exceed a threshold value and controls the actuator(s) to release the determined amount, paragraphs [0087]).  
As to claim 15, Hyde discloses that the second user-operable controller is configured to set the amount of the pressurized gas relative to the amount of the physiologically active substance to be delivered in the dose (paragraph [0169] describes that the amount of propellant needed to deliver the agent 214 to a selected location in the respiratory tract is calculated by the control unit 108).  
As to claim 18, Hyde discloses a method of providing a drug to a person, comprising: providing an inhaler 600 (Fig. 6, paragraph [0096]) that utilizes a regulator 108, 270 (control unit 108 and aerosol content release mechanism 270) to release to the person (a) a first amount of a physiologically active substance (agent in agent reservoir 212) and (b) a second amount of a pressurized gas (propellant in propellant reservoir 216) upon suction by the person upon a mouthpieces of the inhaler (paragraph [0089] describes that the controller 108 directs operation of the aerosol content release mechanism 270 to control each pushrod actuator 256 to facilitate at least partial release from each of the agent reservoir and the propellant reservoir 216, and that the controller is configured to do so in response to the subject applying a vacuum/suction to the inhaler during inhalation; see also paragraph [0052], ln. 1-3 which describes the mouthpiece 268).
Claims 18-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Bonney et al. (US 2003/0079744).
As to claim 18, Bonney discloses a method of providing a drug to a person, comprising: providing an inhaler 22 (Fig. 2a and 2b, paragraph [0221]-[0222]) that utilizes a regulator 34 to release to the person (a) a first amount of a physiologically active substance and (b) a second amount of a pressurized gas upon suction by the person upon a mouthpiece of the inhaler (the transport means is breath actuated and releases the dose from metering plate 28 and pressurized gas from canister 30 upon inhalation, paragraph [0222]).  
As to claim 19, Bonney discloses the person adjusting at least (a) the first amount released to the person (see paragraph [0125] describing a manually operable selector for selecting the amount of medicament to be dispensed).  
As to claim 20, Bonney discloses utilizing helium in the pressurized gas (compressed gas can be helium, paragraph [0102]).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bonney et al. (US 2003/0079744), in view of Hyde et al. (US 2016/0045685).
As to claim 1, Bonney discloses an inhaler (Fig. 2a and 2b, paragraph [0221]-[0222]) that utilizes a mouthpiece (outlet end of inhaler shown in Fig. 2b where the dose is dispensed) to deliver a dose of (a) a physiologically active substance (powdered medicament in reservoir 24) and (b) a pressurized gas to a user (pressurized gas in canister 30), the inhaler comprising a first user-operable controller configured to meter a first amount of the physiologically active substance to the user in the dose (see paragraph [0125] describing a manually operable selector for selecting the amount of medicament to be dispensed).
Bonney does not disclose a second user-operable controller configured to independently meter a second amount of the pressurized gas to the user in the dose.  However, Hyde teaches a user operable controller 260 (regulator 260 is “user operable” in that it is activated/triggered by the user’s breath via vacuum sensor 132 and control unit 108, see paragraph [0097]) configured to meter a second amount of pressurized gas 218 (within propellant reservoir 216, which may include compressed gases such as air, oxygen, etc., see paragraph [0056]) to a user in a dose independently of a first amount of physiologically active substance delivered to the user in the dose (regulator 260 facilitates release of propellant 218 from propellant reservoir 216, paragraph [0097]; the control unit 108 can control regulator 260 to release an amount of propellant/pressurized gas that is dependent upon patient flow data, paragraph [0087]); thus it is controllable independently of the first amount of physiologically active substance released by the aerosol content release mechanism 270, paragraph [0097]).
As to claim 3, the modified inhaler of Bonney discloses a regulator configured to release the dose to the mouthpiece, triggered at least in part by the user operating a trigger (transport means can be actuated by a patient-actuable mechanism such as a button, switch, or lever, see Bonney, paragraphs [0079]-[0080]).  
As to claim 13, the modified inhaler of Bonney discloses that the first user-operable controller is configured to set the amount of the physiologically active substance to be delivered in the dose (see paragraph [0125] of Bonney describing a manually operable selector for selecting the amount of medicament to be dispensed).
As to claim 16, the modified inhaler of Bonney discloses an electronic communication circuit configured to deliver data from the inhaler to an external device (see Bonney, paragraph [0163] discloses the inhaler can have a communicator to enable wireless data transfer between a network computing system and the dispenser/inhaler; paragraph [0172] describes compliance information or patient performance information may be sent from the inhaler/dispenser to the prescriber).  
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bonney et al. (US 2003/0079744), in view of Hyde et al. (US 2016/0045685), as applied to claim 1 above, and further in view of Petit (US 2019/0175850).
As to claim 4, the modified inhaler of Bonney discloses a regulator configured to release the dose to the mouthpiece, triggered (a) by the user operating a trigger (button, switch, or lever, paragraphs [0079]-[0080] of Bonney) or, alternatively, (b) by the user drawing in a breath through the mouthpiece (paragraph [0081] of Bonney), but does not disclose that the release of the dose is triggered by a combination of the user operating a trigger and concurrently, the user drawing in a breath.  However, Petit teaches an inhaler (Figs. 1-3) that is configured to only release medicament upon the combination of the user inhaling on the mouthpiece AND concurrently depressing a trigger 100 (end of reservoir 100, paragraph [0035]).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the inhaler of Bonney so that the dose is released only when the user is inhaling on the mouthpiece AND is concurrently operating a trigger, as taught by Petit, in order to ensure the dose is released when the user is ready to receive the dose and to prevent inadvertent/premature release of the drug. 
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hyde et al. (US 2016/0045685), in view of Gamard (US 2005/0123483).
As to claim 7, Hyde discloses the claimed invention except that the pressurized gas includes at least 10 wt% helium.  However, Gamard teaches an inhaler for delivering a combination of a drug and a compressed gas to a user, the compressed gas including more than 10% Helium (see Table 1 under paragrpah [0004] or Table 2 under paragraph [0194] showing exemplary helium percentages such as 20% He, 40% He, 60% He, etc., see also, paragraph [0131] describing that the amount of helium can be anywhere between 0% and 100%, the balance being oxygen).  Therefore, it would have been obvious to one of ordinary skill in the art to modify the inhaler of Hyde so that the pressurized gas is at least 10% helium, as taught by Gamard, in order to lower the airway resistance and reduce respiratory work by the user (see Gamard, paragraphs [0073],[0077]).
As to claim 8, Hyde discloses the claimed invention except that the pressurized gas includes at least 10 wt% helium, and at least 30 wt% oxygen.  However, Gamard teaches an inhaler for delivering a combination of a drug and a compressed gas to a user, the compressed gas including, for example, 20% Helium (see Table 1 under paragrpah [0004] or Table 2 under paragraph [0194]), the balance being oxygen (80% Oxygen when the amount of Helium is 20%, see also, paragraph [0131] describing that the amount of helium can be anywhere between 0% and 100%, the balance being oxygen).  Therefore, it would have been obvious to one of ordinary skill in the art to modify the inhaler of Hyde so that the pressurized gas is at least 10% helium and at least 30% oxygen, as taught by Gamard, in order to provide a gas composition that will lower the airway resistance and reduce respiratory work by the user (see Gamard, paragraphs [0073],[0077]).
As to claim 9, Hyde discloses the claimed invention except that the pressurized gas includes at least 10 wt% helium and at least 60 wt% oxygen. However, Gamard teaches an inhaler for delivering a combination of a drug and a compressed gas to a user, the compressed gas including, for example, 20% Helium (see Table 1 under paragraph [0004] or Table 2 under paragraph [0194]), the balance being oxygen (80% Oxygen when the amount of Helium is 20%, see also, paragraph [0131] describing that the amount of helium can be anywhere between 0% and 100%, the balance being oxygen).  Therefore, it would have been obvious to one of ordinary skill in the art to modify the inhaler of Hyde so that the pressurized gas is at least 10% helium and at least 60% oxygen, as taught by Gamard, in order to provide a gas composition that will lower the airway resistance and reduce respiratory work by the user (see Gamard, paragraphs [0073],[0077]).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bonney et al. (US 2003/0079744), in view of Hyde et al. (US 2016/0045685), as applied to claim 1 above, and further in view of Deaton et al. (US 2008/0173301).
As to claim 11, the modified inhaler of Bonney discloses that the first user-operable controller is a manually operable selector (paragraph [0125], but lacks detailed description as to the limitation that it is a physical knob.  However, Deaton teaches a dose selector in the form of a knob (dial 202, Fig. 6, paragraph [0048]).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the inhaler of Bonney so that the selector is a knob/dial, as tught by Deaton, in order to provide a suitable well-known alternative means for allowing the user to easily select a dose size, since it appears Bonney’s inhaler would perform equally well with have the selector manifested as a knob/dial.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bonney et al. (US 2003/0079744), in view of Hyde et al. (US 2016/0045685), as applied to claim 1 above, and further in view of Blakley et al. (US 2003/0200964).
As to claim 12, the modified inhaler of Bonney discloses that the first user-operable controller is a manually operable selector (paragraph [0125], but lacks detailed description as to the limitation that it comprises a digital control.  However, Blakley teaches a dose selector 24 in the form of a digital control 26 (Fig. 1, paragraph [0019] describes a user input (dose size regulator 24 for selecting the dose size, paragraph [0022] describes that the user input may be a touchscreen 26, Fig. 2).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the inhaler of Bonney so that the selector is a digital control/touchscreen, as taught by Blakley, in order to provide a suitable well-known alternative means for allowing the user to easily select a dose size, since it appears Bonney’s inhaler would perform equally well with have the selector manifested as a digital control/touchscreen.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hyde et al. (US 2016/0045685), in view of Benson (US 2014/0251321).
As to claim 17, Hyde discloses the claimed invention except a mouthpiece fitting configured to allow a user to replace the mouthpiece.  However, Benson teaches a mouthpiece fitting 38 (Fig. 2, Fig. 3) on an inhaler 10 that allows a user to remove the mouthpiece 36 (detachable mouthpiece 36 attaches to section 38 of inhaler housing 18, Fig. 2, Fig. 3, paragraph [0030]).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date to modify the inhaler of Hyde to include the mouthpiece fitting and removable mouthpiece, as taught by Benson, in order to facilitate removal of the mouthpiece for disposal and replacement of a new mouthpiece (see Benson, paragraph [0039], describing that the detachable mouthpiece 36 may be disposable to allow a new mouthpiece to be used every time the inhaler is used).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-Samiotes (US 6,125,844) discloses a therapeutic gas and drug delivery system having the therapeutic gas and drug housed in separate containers, to be simultaneously dispensed to the user.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE L WOODWARD whose telephone number is (571)270-1479.  The examiner can normally be reached on Monday - Friday 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENDRA CARTER can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785